Exhibit 10.39

AMENDMENT NO. 10 TO AMENDED AND RESTATED LOAN AGREEMENT

This AMENDMENT NO. 10 TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”),
dated as of December 31, 2006, is entered into by and among Wise Alloys LLC, a
Delaware limited liability company (“Alloys”), Wise Recycling, LLC, a Maryland
limited liability company (“Recycling” and together with Alloys, each
individually a “Borrower” and collectively, “Borrowers”), Wise Metals Group LLC,
a Delaware limited liability company (“Group”), Wise Alloys Finance Corporation,
a Delaware corporation (“Finance”), Listerhill Total Maintenance Center LLC, a
Delaware limited liability company (“Listerhill”), Wise Warehousing, LLC, a
Delaware limited liability company (“Warehousing”), Wise Recycling Texas, LLC, a
Delaware limited liability company (“Recycling Texas”), Wise Recycling West,
LLC, a Delaware limited liability company (“Recycling West” and together with
Group, Finance, Listerhill, Warehousing and Recycling Texas, each individually a
“Guarantor” and collectively, “Guarantors”), the lenders from time to time party
thereto, and Wachovia Bank, National Association, successor by merger to
Congress Financial Corporation, in its capacity as administrative agent (in such
capacity, “Agent”) for Lenders (as hereinafter defined).

WITNESSETH:

WHEREAS, Agent and the financial institutions from time to time parties to the
Loan Agreement (as hereinafter defined) as lenders (each individually, a
“Lender” and collectively, “Lenders”) have entered into financing arrangements
with Borrowers pursuant to which Agent and Lenders have made and provided and
hereafter may make and provide, upon certain terms and conditions, loans and
advances and other financial accommodations to Borrowers as set forth in the
Amended and Restated Loan Agreement, dated May 5, 2004, by and among Agent,
Lenders, Borrowers and Guarantors, as amended by Amendment No. 1 to Amended and
Restated Loan Agreement, dated as of June 30, 2004, Amendment No. 2 to Amended
and Restated Loan Agreement, dated as of November 10, 2004, Amendment No. 3 and
Waiver to Amended and Restated Loan Agreement, dated as of March 21, 2005,
Amendment No. 4 to Amended and Restated Loan Agreement, dated as of October 31,
2005, Amendment No. 5 to Amended and Restated Loan Agreement, dated as of
March 3, 2006, Amendment No. 6 to Amended and Restated Loan Agreement, dated as
of March 31, 2006, Amendment No. 7 to Amended and Restated Loan Agreement, dated
as of April 28, 2006, Amendment No. 8 to Amended and Restated Loan and Security
Agreement, dated as of June 12, 2006, and Amendment No. 9 and Waiver to Amended
and Restated Loan Agreement, dated as of August 4, 2006 (as the same now exists
and may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced, the “Loan Agreement”) and the other agreements, documents
and instruments referred to therein or any time executed and/or delivered in
connection therewith or related thereto, including this Amendment (all of the
foregoing, together with the Loan Agreement, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, being collectively referred to herein as the “Financing Agreements”);

WHEREAS, Borrowers have requested that Agent and Lenders agree to make certain
amendments to the Loan Agreement, and Agent and Lenders arc willing to agree to
such request, subject to the terms and conditions contained herein;



--------------------------------------------------------------------------------

WHEREAS, the parties hereto desire to enter into this Amendment to evidence and
effectuate such amendments, subject to the terms and conditions and to the
extent set forth herein;

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

1. Definitions.

(a) Additional Definitions. As used herein, the following terms shall have the
meanings given to them below and the Loan Agreement shall be deemed and is
hereby amended to include, in addition and not in limitation, the following
definitions:

(i) “Amendment No. 10” shall mean Amendment No. 10 to Amended and Restated Loan
and Security Agreement, dated as of December 31, 2006, among Agent, Lenders,
Borrowers and Guarantors, as the same now exists and may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

(ii) “Amendment No. 10 Approving Lenders” shall mean those Lenders that execute
and deliver Amendment No. 10 to Agent on or prior to date on which all of the
conditions precedent to the effectiveness of Amendment No. 10 have been
satisfied in a manner satisfactory to Agent.

(b) Interpretation. Capitalized terms used herein which are not otherwise
defined herein shall have the respective meanings ascribed thereto in the Loan
Agreement.

2. Minimum EBITDA. Section 9.17 of the Loan Agreement is hereby amended by
deleting such Section in its entirety and replacing it with the following:

“9.17 Minimum EBITDA. Group and its Subsidiaries shall not permit the EBITDA of
Group and its Subsidiaries for each period set forth below (each, a “Section
9.17 Test Period”) to be less than the amount set forth below opposite such
Section 9.17 Test Period:

 

Period

   Minimum EBITDA

January 1, 2006 through December 31, 2006

   $ 7,300,000

January 1, 2007 through January 31, 2007

   $ 800,000

January 1, 2007 through February 28, 2007

   $ 1,500,000

January 1, 2007 through March 31, 2007

   $ 2,500,000

January 1, 2007 though April 30, 2007

   $ 5,500,000

January 1, 2007 through May 31, 2007

   $ 10,000,000

 

2



--------------------------------------------------------------------------------

January 1, 2007 through June 30, 2007

   $ 15,000,000

January 1, 2007 through July 31, 2007

   $ 20,000,000

January 1, 2007 through August 31, 2007

   $ 25,300,000

January 1, 2007 through September 30, 2007

   $ 30,000,000

January 1, 2007 through October 31, 2007

   $ 35,000,000

January 1, 2007 through November 30, 2007

   $ 40,000,000

January 1, 2007 through December 31, 2007

   $ 45,000,000

February 1, 2007 through January 31, 2008 and each twelve (12) month period
ending on the last day of each month thereafter

   $ 50,000,000

provided, that, solely for purposes of this Section 9.17, the calculation of
EBITDA shall not include the effects of any non cash accounting adjustments for
FASB 133 or any non cash LIFO reserves; provided, further, that, if the Adjusted
Excess Availability is equal to or greater than $20,000,000 for each of the ten
(10) consecutive days immediately preceding the last day of any Section 9.17
Test Period, then Group and its Subsidiaries shall not be required to comply
with the terms of this Section 9.17 for such Section 9.17 Test Period.”

3. Amendment Fee. In addition to all other fees, charges, interest and expenses
payable by Borrowers to Agent and Lenders under the Loan Agreement and the other
Financing Agreements, Borrowers shall pay to Agent, for the account of Amendment
No. 10 Approving Lenders (to the extent and in accordance with the arrangements
between Agent and each Amendment No. 10 Approving Lender), an amendment fee in
the amount of $207,500, which fee shall be fully earned and due and payable on
the effective date hereof and may be charged by Agent directly to any loan
account of Borrowers.

4. Additional Representations. Warranties and Covenants. Borrowers and
Guarantors, jointly and severally, represent, warrant and covenant with and to
Agent and Lenders as follows, which representations, warranties and covenants
are continuing and shall survive the execution and delivery hereof, and the
truth and accuracy of, or compliance with each, together with the
representations, warranties and covenants in the other Financing Agreements,
being a continuing condition of the making of Loans by Lenders to Borrowers:

(a) This Amendment and the other Financing Agreements executed and/or delivered
by any Borrower or Guarantor in connection herewith (together with this
Amendment, the “Amendment Documents”) have been duly authorized, executed and
delivered by all necessary action on the part of each Borrower and Guarantor
which is a party hereto and, if necessary, their respective members or
stockholders, as the case may be, and is in full force and effect as of the date
hereof, as the case may be, and the agreements and obligations of Borrowers and
Guarantors contained herein or therein constitute legal, valid and binding
obligations of Borrowers and Guarantors enforceable against them in accordance
with their terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or

 

3



--------------------------------------------------------------------------------

similar laws of general applicability affecting the enforcement of creditors’
rights and (ii) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

(b) As of the date hereof, all of the representations and warranties set forth
in the Loan Agreement and the other Financing Agreements are true and correct in
all material respects on and as of the date hereof as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date.

(c) Neither the execution, delivery and performance of this Amendment or any
other Amendment Document in connection therewith, nor the consummation of any of
the transactions contemplated herein or therein (i) are in contravention of law
or any indenture, agreement or undertaking (including the Indenture) to which
any Borrower or Guarantor is a party or by which any Borrower or Guarantor or
its property are bound, or (ii) violates any provision of the Certificate of
Incorporation, Certificate of Formation, Operating Agreement, By-Laws or other
governing documents of any Borrower or Guarantor.

(d) As of the date hereof and after giving effect hereto, no Default or Event of
Default exists or has occurred and is continuing.

5. Conditions Precedent. The provisions contained herein shall be effective as
of the date hereof, but only upon the satisfaction of each of the following
conditions precedent, in a manner satisfactory to Agent:

(a) Agent shall have received an original of this Amendment, duly authorized,
executed and delivered by Borrowers, Guarantors and Required Lenders;

(b) all representations and warranties contained herein, in the Loan Agreement
and in the other Financing Agreements shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date hereof and after giving effect hereto, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and accurate on and as of such earlier date);

(c) no law, regulation, order, judgment or decree of any Governmental Authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or threatened in any court or before any arbitrator or Governmental
Authority, which (i) purports to enjoin, prohibit, restrain or otherwise affect
(A) the making of the Loans or providing the Letter of Credit Accommodations, or
(B) the consummation of the transactions contemplated pursuant to the terms of
this Amendment, the Loan Agreement or the other Financing Agreements or (ii) has
or has a reasonable likelihood of having a Material Adverse Effect; and

(d) no Default or Event of Default shall exist or shall have occurred and be
continuing.

 

4



--------------------------------------------------------------------------------

6. Effect of this Amendment; Entire Agreement. Except as expressly set forth
herein, no other changes or modifications to the Financing Agreements are
intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the date hereof. This Amendment and any instruments or documents delivered or to
be delivered in connection herewith, represent the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. To the extent of conflict between the terms of this Amendment
and the other Financing Agreements, the terms of this Amendment shall control.
The Loan Agreement and this Amendment shall be read and construed as one
agreement.

7. Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this
Amendment.

8. Governing Law. The validity, interpretation and enforcement of this Amendment
and any dispute arising out of the relationship between the parties hereto
whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.

9. Binding Effect. This Amendment shall be binding upon and inure to the benefit
of each of the parties hereto and their respective successors and assigns.

10. Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment.

11. Counterparts. This Amendment may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement. In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart thereof signed by each of the
parties hereto. This Amendment may be executed and delivered by telecopier or
other electronic method of transmission with the same force and effect as if it
were a manually executed and delivered counterpart.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused this
Amendment to be duly executed as of the day and year first above written.

 

AGENT AND LENDERS

WACHOVIA BANK, NATIONAL

ASSOCIATION, as Agent and as a Lender

By:      Title:      BANK OF AMERICA, N.A., as a Lender By:      Title:      PNC
BANK, NATIONAL ASSOCIATION, as a Lender By:  

 

Title:  

 

THE CIT GROUP/BUSINESS CREDIT, INC., as a Lender By:      Title:      BURDALE
FINANCIAL LIMITED, as a Lender By:      Title:      LASALLE BUSINESS CREDIT,
LLC, as a Lender By:      Title:     

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

BORROWERS WISE ALLOYS LLC By:  

/s/ Kenneth Stastny

Title:  

Assistant Secretary

WISE RECYCLING, LLC By:  

/s/ Kenneth Stastny

Title:  

Assistant Secretary

GUARANTORS WISE METALS GROUP LLC By:  

/s/ Kenneth Stastny

Title:  

Chief Financial Officer

WISE ALLOYS FINANCE CORPORATION By:  

/s/ Kenneth Stastny

Title:  

Treasurer

LISTERHILL TOTAL MAINTENANCE CENTER LLC By:  

/s/ Kenneth Stastny

Title:  

Assistant Secretary

WISE RECYCLING TEXAS, LLC By:  

/s/ Kenneth Stastny

Title:  

Assistant Secretary

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

WISE WAREHOUSING, LLC By:  

/s/ Kenneth Stastny

Title:  

Assistant Secretary

WISE RECYCLING WEST, LLC By:  

/s/ Kenneth Stastny

Title:  

Assistant Secretary